DETAILED ACTION

Examiner Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Flaks US PG-Pub 2012/0093320 fails to teach using three-dimensional (3D) sound for navigating a user in a physical space, by determining a position of a remote target to which the user is to be oriented in the physical space; determining a position of the user in the physical space; determining an orientation of the user relative to the remote target in the physical space; establishing the position and the orientation of the user relative to the remote target in the physical space and a position and orientation of the user relative to the remote target in a virtual model of the physical space; determining a line connecting the position of the user and the position of the remote target in the virtual model of the physical space; determining a location of a virtual sound beacon along the determined line at a distance from the position of the user in the virtual model of the physical space; calculating respective sound volume levels to be supplied from the virtual sound beacon to each of the user's ears by applying a Head-Related Transfer Function (HRFT) based at least in part on the position and orientation of the user in the virtual model of the physical space, where a calculated sound volume level to be supplied to a left ear differs from a calculated sound volume level to be supplied to a right ear when the user is not oriented to the virtual sound beacon in the virtual model of the physical space; and providing sound at the respective determined sound volume levels to each of the user's ears to enable the user, through use of binaural hearing, to rotate towards the virtual sound beacon in the virtual model of the physical space until the respective sound volume levels supplied to each of the user's ears equalize indicating that the user is oriented to the remote target in the physical space, such function or combination of the function in light of the claim as a whole is not taught, suggested and made obvious by any of the prior art of record.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654